Case 1:19-cr-O0696-PAE Document 23 Filed 10/25/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Plaintiff, 19 CR 696 (PAE)

ORDER
ARI TEMAN,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court thanks the parties for their joint letter. Dkt. 22. The courthouse will be closed
on Monday, January 20, 2020, in observance of Martin Luther King, Jr., day. The jury trial in
this matter is therefore set for January 21, 2020. The parties should clear their calendars for the
entire week, and are on notice that the Court will sit on Friday, January 24, if needed.

For planning purposes, a final pretrial conference is scheduled for January 10, 2020, at
10:30 a.m.

SO ORDERED.

PAUL A. ENGELMAYER
United States District Judge

Dated: October 25, 2019
New York, New York
